Opinion by
Walker, A. S., J.
§ 880. Judgment for specific property; enforcement and satisfaction of. In an action of detinue, where the judgment is for the plaintiff for the property sued for or its value, the plaintiff is entitled to have the specific property, if it can be found, and the judgment cannot be satisfied in the first instance by the payment of the *505adjudged value of such property. The alternative judgment is for the benefit of the plaintiff and not of the defendant. [Lockridge v. Baldwin, 20 Tex. 307; Sayles’ Prac. 754; Avery v. Avery, 12 Tex. 58; Freeman on Ex. 468.] The very object of resorting to the action of detinue is to recover the specific property if to be had. [Joram v. Thomas, 34 Miss. 76.]
May 6, 1880.
§ 881. Specific relief. Our courts have authority to grant specific relief according to the facts of each individual case.
§ 882. Execution; definition of. A writ of execution is the embodied power of the court in the shape of a command to a ministerial officer respecting the rights of the parties to the judgment. [Lockridge v. Baldwin, 20 Tex. 307.]
Affirmed.